Citation Nr: 1504385	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  08-24 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and major depressive disorder.

(The issue of entitlement to service connection for a right ankle disability is addressed in a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active honorable service from November 1969 to October 1971.  He also had active duty from April 1981 to December 1983, which was administratively determined by VA in August 2006 to have been under
dishonorable conditions, which is a bar to VA compensation benefits based on that period of service.  See 38 C.F.R. § 3.12(a) (2014).

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

At the outset of the Veteran's claim, he was represented by the Oklahoma
Department of Veterans Affairs (ODVA).  While so represented, the Veteran testified before a Veterans Law Judge (VLJ) via videoconference in August 2010.  During the course of the appeal, the Veteran revoked the power of attorney in favor of ODVA, and executed a power of attorney in favor of the above named attorney.  The attorney desired the opportunity to present argument before the Board in a personal hearing; therefore, the Veteran and his attorney appeared before a second VLJ at the RO in October 2012.  Transcripts of both hearings have been associated with the record.

All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7 107(c) (West 2014); 38 C.FR. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20307 as requiring that an appellant be provided the opportunity for a heating before all three VLJs involved in a panel decision.

In this case, during a pre-hearing conference in October 2012, the Veteran was advised of his right to a third hearing pursuant to Arneson; however, he chose to waive his right to the additional hearing by a third individual.  It was specifically noted on the record at the beginning of the hearing that he was choosing to waive his right, and there was no objection by the Veteran or his representative.  Moreover, the Veteran submitted a signed statement indicating such waiver.  See, e.g. Janssen v. Principi, 15 Vet. App. 370, 374 (2001); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Therefore, the Board may proceed with the adjudication of the claim without providing a third hearing in this case.

The Board notes that the Court has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the medical evidence of record demonstrates that the Veteran has been diagnosed with various disorders, to include PTSD and major depressive disorder.  The Board has therefore recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.  

The appeal was remanded in November 2010, March 2012, and April 2013 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its April 2013 remand, the Board directed that various development actions be conducted, to include affording the Veteran a VA examination to determine the etiology of any currently present acquired psychiatric disorder.  

In July 2014, the Veteran underwent VA examination.  The examiner determined that, "[g]iven his presentation of his reported symptoms, the Veteran does not currently meet the full criteria for a diagnosis of PTSD."  Notably, however, the section of the examination addressing each of the specific diagnostic criteria to establish a diagnosis was left blank.  Subsequently, the Veteran's attorney submitted an October 2014 opinion by a private psychologist who had previously evaluated the Veteran and rendered diagnoses of PTSD and major depression.  This provider indicated that his impression remained that the Veteran suffered from PTSD.  However, this provider did not address any of the criteria for the diagnosis apart from the stressor.  Therefore, neither opinion is adequate to establish a diagnosis sufficient for VA compensation purposes.

With regard to depression, the July 2014 VA examiner concluded that it was less likely than not that depressive disorder was related to any disease or injury in service.  He provided no discussion of the underlying reasons for this conclusion.  In a July 2014 letter, the Veteran's attorney pointed out that the Board's remand had specifically tasked the examiner to address whether a documented injury to the Veteran's teeth and jaw contributed to the development of his psychiatric disorder.  He noted that, although the examiner acknowledged that medical records verified an injury to the teeth and jaw, he failed to provide any comment as to whether the injury contributed to the diagnosed psychiatric disorder.  The private psychologist did not provide any opinion as to a relationship between the Veteran's service and his depression, except to say that it was comorbid with PTSD.  Therefore, it does not provide an adequate basis on which to grant the claim.

The failure to provide the underlying reasons for the opinion renders the VA examination report inadequate with respect to the question of whether the diagnosed major depressive disorder is related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the examiner must be requested to provide the rationale underlying his conclusion that the diagnosed major depressive disorder is not related to service, and specifically address whether there is any relationship between the current disorder and the documented injury during service.

In light of the above discussion, the Board has determined that additional action is required.  Accordingly, the case is REMANDED for the following:

1.  Return the claims file to the to the VA psychologist who examined the Veteran in July 2014 for clarification of his opinion.  The psychologist should be asked to review his report, as well as the private psychologist's October 2014 report.  

The examiner is asked to complete the examination report with respect to Criteria B through H, accepting as the stressor the in-service sexual assault.  If additional examination of the Veteran is required to complete the report, it should be so ordered.

The examiner is also asked to provide a discussion of the underlying reasons for his conclusion that the diagnosed major depressive disorder is not related to disease or injury in service, to specifically include the documented in-service injury to the Veteran's mouth and jaw.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge
Board of Veterans' Appeals

____________________________                  ________________________
        BARBARA B. COPELAND                              A. C. MACKENZIE
           Veterans Law Judge                                     Acting Veterans Law Judge
      Board of Veterans' Appeals                               Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

